UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7383


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KHEM UN, a/k/a Khem Roeutanck Un,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Liam O’Grady, District
Judge. (1:10-cr-00446-LO-1; 1:14-cv-00462-LO)


Submitted:   January 29, 2016             Decided:   April 28, 2016


Before DUNCAN, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Khem Un, Appellant Pro Se. Marc Birnbaum, Scott Andrew Claffee,
Special Assistant United States Attorneys, Mary Katherine Barr
Daly, Assistant United States Attorney, Kellen Sean Dwyer, Adam
Ptashkin, Michael R. Tregle, Anna A. Vlasova, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Khem Un seeks to appeal the district court’s order denying

relief on his 28 U.S.C. § 2255 (2012) motion.                            The order is not

appealable      unless          a    circuit         justice      or     judge       issues     a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate          of     appealability          will     not     issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                       When the district court denies

relief   on    the      merits,      a    prisoner         satisfies     this    standard      by

demonstrating           that    reasonable           jurists     would        find    that     the

district      court’s         assessment     of       the    constitutional          claims    is

debatable     or     wrong.          Slack     v.     McDaniel,        529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,           and   that       the    motion     states    a    debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Un has not made the requisite showing.                          Accordingly, we deny a

certificate        of     appealability          and        dismiss     the     appeal.         We

dispense      with       oral       argument      because       the     facts        and     legal




                                                 2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3